Case 2:18-cv-02472-WBV-DMD Document 103-8 Filed 02/

  
    
 

CLERKS OF
CIVIL DIST RICT Conia

SECTION 11

DOCKET NO. ""

 

 

DAMIAN LABEAUD

VERSUS

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

CHELSEY RICHARD MAPOLED If

SEPOTVELERIGICT DouRT
“We IC iv AL COURTS BUILDIB

PETITION FOR DAMAGES! *¥ENUE- ROOM ane
TU GRCEANS, LAFO4 42
i | fri. 7 EN Peary)
The petition of Damian LaBeaud, an adult resident Ad domiciliary of the Parish of
Faneipt Date BeRzI20 18 8: S000 Fh
Orleans, respectfully represents: Reseiptiumber 7 ONga
Cashier & Jhankston
1.5 Register COCOASHA

FILED:

 

   

 

Allstate Fire and Casualty Insurance CAiRBHY! Oéfendant! 18 a'f6Féign insurance

 

Grand Catal Bs 4

corporation doing business in the State of Louisianawnt Received FSd4.50
Balanwe Cue 5.00
2, Cheer Payment 30.00

 

Payments Uisneg

On or about September 23, 2017, at approximately, Gas am. Damian LaBeaud

was operating a 2013 Honda Accord, owned by Trimekia Ware and operated by Damian

 

LaBeaud with the express permission and cangent of Ms. Ware, along eimon.Balivar 5 5)

; ; Petition torlamages SAS $e SO BOD
Avenue in the Parish of Orleans, whereuponrhervehicle was struck suddenly, aviolantlys. oo
. ; Judicial College O50 BO.30 $0.00
and without warning by a Honda Accord whosesewnag andieperator fled-the seeners.og ag on
Indigant Legal Fee S40.00 $I. Fo.00
St S250 PEA BO
Sltprema Courk- Pras FIO Fo.00 F5.00

esaing Fae

EXHIBIT

si
=
tj
i
2
Se
3
<=

 
Case 2:18-cv-02472-WBV-DMD Document 103-8 Filed 02/11/19 Page 2 of 9

3.
The collision was caused solely and proximately by the negligence and want of
care of the unknown driver in the following non-exclusive particulars:
a, failing to see what a reasonable driver would have seen;
b, operating a motor vehicle in a careless, inattentive and

reckless manner;

¢ failing to keep a proper lookout;
d. failing to avoid a collision;
e. failing to obey traffic controls;

f. running a red light;

g. travelling too quickly under the circumstances; and

h. all other elements of negligence, acts and omissions to be

proved at trial.
4,

As a direct result of the unknown driver's negligence and want of care, Damian
LaBeaud suffered bodily injuries, pain and suffering, mental anguish, loss of enjoyment of
life, medical expenses, loss of earnings and permanent disability all of which warrant an
award in his favor for compensatory damages in an amount insufficient to permit trial by
jury.

5.

At all times material hereto, Allstate Fire and Casualty Insurance Company
maintained a policy of insurance insuring Damian LaBeaud and the vehicle owned by
Trimekia Ware. whereunder it obligated itself to compensate operators and occupants of
vehicle for damages suffered as the result af the negligence of uninsured or underinsured
motorists.

6.
At all times material hereto, the unknown driver and/or owner of the vehicle which

struck Ms. LaBeaud’s vehicle was an uninsured motorist.
Case 2:18-cv-02472-WBV-DMD Document 103-8 Filed 02/11/19 Page 3 of 9

7.

Notwithstanding amicable demand and submission of due proofs of loss, Allstate
Fire and Casualty Insurance Company has arbitrarily, capriciously and without cause
failed and refused to tender to petitioner a reasonable amount as compensation for her
damages, all of which violates the letter, spirit and intent of the covenants contained in the
policy issued to Damian LaBeaud, and entitles petitioner to recover statutory penalties
and reasonable attorney fees.

WHEREFORE, Damian LaBeaud, petitioner, prays that Allstate Fire and Casualty
Insurance Company, defendant, be served with this petition, and that after due
proceedings there be judgment casting defendant liable unto petitioner for compensatory
damages together with statutory penalties, attorney fees, legal interest, all costs and for

all general and equitable relief.

Respectfully submitted,

NUGENT KEATING

  

 

D. PATRI@K KEATING (#27825)
: T (#34409)
3300 |-Street, Suite 106
New Orleans, LA_701779
Telephones (504) 513-3333
acsimile No.: (877) 565-2570
ounsel for Petitioner

 
    
   
 

 

PLEASE SERVE:

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY
Through its agent for service of process:

Louisiana Secretary of State

8585 Archives Ave.

Baton Rouge, LA 70809
Case 2:18-cv-02472-WBV-DMD Document 103-8 Filed “[S =) ER 4of9
(pee Ep

Pp o 152 10

CLERKS OFFICE
CIVIL DISTRICT COURT FOR THE PARISH OF EAN

  

VIL DISTRICT COURT

 

STATE OF LOUISIANA
CASE NO. DIVISION "" DOCKET NO. ""

DAMIAN LABEAUD
VERSUS

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY
FILED:

 

 

DEPUTY CLERK
INTERROGATORIES
Pursuant to LCCP Articles 1421 et seq., plaintiff propounds the following interroga-
tories to defendants to be answered under oath, within the time delays allowed by the
Louisiana Code of Civil Procedure.
INTERROGATORY NO. 1:

Kindly identify by name, home address, occupation, job title and telephone

number the following persons:

a. all persons who claim to have witnessed the accident which is the subject
of this lawsuit;

b. all persons from whom defendanis, their agents, attorneys or employees
have taken any statement, whether orally or in writing;

C. all persons whom defendants will call to testify at the trial of this matter;

d. all persons who claim to have any knowledge pertaining to any issue
raised by pleadings filed by any party;

e. all persons controlling, possessing or having access to any exhibit or
tangible item which defendants will seek to introduce into evidence or
which defendants will display to the trier of fact or any witness at the trial
of this matter; and

f. all persons who have furnished information used in answering these

interrogatories.

VERIFIED
Case 2:18-cv-02472-WBV-DMD Document 103-8 Filed 02/11/19 Page 5of9

INTERROGATORY NO. 2:

Kindly identify by name, home address, business address, occupation,
telephone number and field of alleged expertise all expert witnesses:

a. whom defendants have consulted in connection with any issue raised by

pleadings filed by any party; and

b. whom defendants will call to testify at the trial of this matter.
INTERROGATORY NO. 3:

At the time of the accident at issue in this matter, were there any policies of
insurance insuring your liability for the type of risk sued on herein? Please describe any
such insurance policy, including primary, reinsurance, surplus line, umbrella or
uninsured/underinsured (UM) insurance policies of which you have knowledge, express
or implied, insuring defendants against damages to third persons and in full force and

effect on the date in question, stating for each policy:

a. the name of the insurance company or club;
b. the address of the insurance company or club;
c. the name of all insureds;

d, the policy number;

e. the term of the policy;

f. what type of policy it was; and
g. the amount of coverage of the policy including policy limits and deductibles

for personal injury, wrongful death, and property damage.

Respectfully submitted,

   
   
 

NUGENT KEATING

ATING (#27825)
UGENT (#34409)
3300 Canal Street, Suite 100

New Orleans, LA 70119
Telephone: (504) 513-3333
Facsimile No.: (877) 565-2570
Counsel for Petitioner

PLEASE SERVE WITH

ORIGINAL PETITION ON DEFENDANT
Case 2:18-cv-02472-WBV-DMD Document 103-8 Filed 02/11/19 Page 6 of 9

   

 
  
 
 

JUN 15 201

  

CLEF
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANSIVIL DistRICT copy

 

STATE OF LOUISIANA
CASE NO. DIVISION "" DOCKET NO. ""

DAMIAN LABEAUD
VERSUS

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY
FILED:

 

 

DEPUTY CLERK
REQUEST FOR PRODUCTION OF DOCUMENTS AND THINGS

Plaintiff hereby requests that defendants produce and permit inspection of the
following documents and things at the offices of undersigned counsel, or at such other
time and place as might be agreed upon; that production of the said documents and
things be supplemented on a continuing basis; and that defendants identify and number
each document and thing in a formal written return signed under oath by defendants:

1.

A certified copy of all policies of insurance purporting to insure defendants or their

vehicles at the time of the accident which is the subject of this lawsuit.
2.

All exhibits or other tangible items which defendants will seek to introduce into
evidence at the trial of this matter, or which defendants will display to any witness or the
trier of fact.

3.
All statements, whether written or recorded, taken from plaintiff or any other

individual(s) pertaining to any issue raised by pleadings filed by any party.

VERIFIED
Case 2:18-cv-02472-WBV-DMD Document 103-8 Filed 02/11/19 Page 7 of 9

4.

All medical reports, bills, test results, tax returns, W-2 forms, personnel records,
social security records, unemployment records or other writings, documents and films
pertaining to the physical or psychological state of plaintiff, apart from items which were

furnished to defendants by plaintiff.

5.

All photographs, repair estimates, cancelled checks or other writing and things
pertaining to the location or extent of property damage sustained by any vehicle involved
in the accident which is the subject of this lawsuit.

6.
All reports and other writings prepared by any expert whom defendants will call to

testify at the trial of this matter.

Respectfully submitted,

NUGENT KEATING

 

  

3300-Cana reet, Suité 100
New Orleans-tA 70119
Facsimile No.: (877) 565-2570
Counsel for Petitioner

 

PLEASE SERVE WITH
ORIGINAL PETITION ON DEFENDANT
Case 2:18-cv-02472-WBV-DMD Document 103-8 Filed 02/11/19 Page 8 of 9

   
 

JUN 15 2018

RKS OFFICE
4STRICT COURT

      
 

CIVIL DISTRICT COURT FOR THE PARISH RL

    

STATE OF LOUISIANA
CASE NO. DIVISION "" DOCKET NO, ""

DAMIAN LABEAUD
VERSUS

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

 

* FILED:

 

DEPUTY CLERK

REQUEST FOR NOTICE OF TRIAL AND
OF SIGNING OF JUDGMENT AND ORDER

Pursuant to Article 1572 of the Louisiana Code of Civil Procedure, we hereby
request written notice of the date set for trial of the above numbered and entitled cause,
or of the date set for trial of any pleadings or motions therein, at least ten (10) days before
any trial date.

We also request notice of the signing of any final judgment, the rendition of any
interlocutory order or judgment or of any order or judgment refusing to grant a new trial, in
said cause as provided by Articles 1913 and 1914 of the Louisiana Code of Civil

Procedure.

Respectfully submitted,

NUGENT KEATING

Z ss a

NG GOLF

>s N MT (#34409;
3300 Canal Street;-Suite 100

—New-Ofleans-LA_70119
Telephone: (504) 513-3333
Facsimile No.: (877) 565-2570

Counsel for Petitioner

   
 
  

  

 

   

VERIFIED
Case 2:18-cv-02472-WBV-DMD Document 103-8 Filed 02/11/19 Page 9 of 9

NUG on KEATING dear

PERSONAL INJURY LAW FIRM Web: keatinglawgroup.com

 

3300 CANAL STREET | SUITE 100 [| NEW ORLEANS, LA 70119

June 20, 2018

  
 

Clerk of Court - CDC JUN 2.22018
421 Loyola Avenue, Room 402

New Orleans, Louisiana 70112

  

Re: Damian LaBeaud vs. Allstate NEW SUIT

Dear Sir/Madam:

a

Please find enclosed an original and two (2) copies of the Plaintiffs Petition,
Interrogatories and Request for Production of Documents. Please file the original, forward a
copy to the sheriff for service, and return a conformed copy to me in the enclosed self-addressed
stamped envelope.

Further, we have enclosed our checks; $534.50 made payable to the Clerk and $119.35
made payable to the Orleans Civil Sheriff.

Sincerely,

4 ~
Tammi Meyer

Paralegal to D. Patrick Keating

Enclosures

 

fERIFIED
